In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 11-901V
                                     Filed: September 9, 2014
                                        Not for Publication


*************************************
MELVILLE PUGH,                                *
                                              *
              Petitioner,                     *
                                              * Damages decision based on stipulation;
v.                                            * influenza (flu) vaccine; chronic
                                              * inflammatory demyelinating polyneuropathy
SECRETARY OF HEALTH                           * (CIDP)
AND HUMAN SERVICES,                           *
                                              *
              Respondent.                     *
                                              *
*************************************
John R. Howie, Jr., Dallas, TX, for petitioner.
Michael P. Milmoe, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On September 9, 2014, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that he suffered from
chronic inflammatory demyelinating polyneuropathy (“CIDP”) that was caused by his receipt of
influenza (“flu”) vaccine on December 9, 2008. He further alleges that he experienced the
residual effects of this injury for more than six months. Respondent denies that the flu vaccine
caused petitioner to suffer from CIDP or any other injury and further denies that petitioner’s
current disabilities are sequelae of a vaccine-related injury. Nonetheless, the parties agreed to

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $311,548.73, representing compensation for first year life care expenses
       ($136,196.43) and pain and suffering ($175,352.30). The award shall be in the form of a
       check for $311,548.73 made payable to petitioner; and

    b. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation. The award shall be paid to the life insurance company from which
       the annuity will be purchased.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: September 9, 2014                                                           s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2